Citation Nr: 1422779	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-14 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for osteoarthritis of the right hip, to include as secondary to service connected Lyme disease. 

2.  Entitlement to service connection for osteoarthritis of the right hip to include as secondary to service connected Lyme disease on de novo basis.  

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for arthritis of multiple joints other than the right hip, to include as secondary to service connected Lyme disease.

4.  Entitlement to service connection for arthritis of multiple joints other than the right hip, to include as secondary to service connected Lyme disease, on a de novo basis.  

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for cardiovascular disorder, claimed as right bundle branch block and heart disease.  

6.  Entitlement to an increased (compensable) rating for Lyme disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1985 to October 1989, September 1996 to July 1997, and November 2002 to January 2004.  He had many years of additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Hartford, Connecticut, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared before the undersigned Acting Veterans Law Judge at a hearing at the VA Central Office in Washington D.C. in August 2012.  A transcript of this hearing is in the claims folder.  

The RO reopened the Veteran's previously denied claims for service connection for a right hip disability, and multiple joint arthritis other than the right hip.  However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been presented to reopen these claims.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156a (2002).  The Board will find that new and material evidence has been submitted, and then consider the claims based on a review of the entire record.  The issues have been characterized on the first page of this decision to reflect these actions.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The issue(s) of entitlement to service connection for osteoarthritis of the right hip to include as secondary to service connected Lyme disease on de novo basis; service connection for arthritis of multiple joints other than the right hip, to include as secondary to service connected Lyme disease, on a de novo basis; and an increased rating for Lyme disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the August 2012 hearing, prior to the promulgation of a decision in the appeal, the Veteran stated on the record that he wished to withdraw the claim for whether new and material evidence has been submitted to reopen a claim for service connection for cardiovascular disorder, claimed as right bundle branch block and heart disease.  

2.  Entitlement to service connection for arthritis of multiple joints other than the right hip was denied in a January 2003 rating decision; the Veteran did not submit a notice of disagreement with this decision, and additional pertinent evidence was not received during the appeal period.  

3.  Entitlement to service connection for osteoarthritis of the right hip was denied in a November 2003 Board decision.  

4.  Evidence received since the January 2003 rating decision and the November 2003 Board decision includes service treatment records from a period of active duty which ended after these decisions.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal regarding the issue of whether new and material evidence has been submitted to reopen a claim for service connection for cardiovascular disorder, claimed as right bundle branch block and heart disease, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The January 2003 rating decision that denied service connection for multiple joint arthritis other than the right hip and the November 2003 Board decision that denied service connection for osteoarthritis of the right hip are final.  38 U.S.C.A. §§ 7104(b), 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.105(a) (2013). 

3.  Evidence received since the January 2003 rating decision that denied service connection for multiple joint arthritis other than the right hip is new and material.  38 C.F.R. § 3.156(a) (2013).  

4.  Evidence received since the November 2003 Board decision that denied service connection for osteoarthritis of the right hip is new and material.  38 C.F.R. § 3.156(a) (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the August 2012 hearing, prior to the promulgation of a decision in the appeal, the Veteran stated on the record that he wished to withdraw his claim for service connection for a heart disability.  This statement is included in the transcript of the hearing.  As he has withdrawn his appeal concerning this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim of whether new and material evidence has been submitted to reopen a claim for service connection for cardiovascular disorder, claimed as right bundle branch block and heart disease, and it is dismissed. 

New and Material

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failure in the duty to notify or duty to assist is harmless error, as it has failed to result in any prejudice to his claims. 

The Veteran contends that he has developed osteoarthritis of the right hip as well as arthritis of multiple joints other than the right hip.  He argues that these disabilities developed secondary to his service connected Lyme disease.  In the alternative, he believes that Lyme disease aggravated these disabilities, or that these disabilities were incurred due to trauma in service.  Finally, he contends that arthritis was aggravated during his final period of active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. § 101(24) (West 2002). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2013). 

The Veteran's claim for service connection for arthritis of multiple joints other than the right hip was denied in a January 2003 rating decision.  He did not submit a notice of disagreement within one year of receipt of notice of this decision.  Furthermore, no new and material evidence was received within one year of this decision.  Therefore, the January 2003 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 3.105(a).

Similarly, entitlement to service connection for osteoarthritis of the right hip was denied in a November 2003 decision of the Board.  The Board determined that this disability was the result of either a congenital disability or a trauma that occurred outside of active service.  

When a claim is disallowed by the Board, it may not thereafter be reopened and allowed, and no claim based upon the same factual basis shall be considered.  When a claimant requests that a claim be reopened after an appellate decision and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, whether it provides a new factual basis for allowing the claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this instance, the Veteran completed another period of active service subsequent to both the January 2003 rating decision and the November 2003 Board decision.  Service treatment records for this period of service have been obtained and added to the claims folder.  These records do not affect the finality of either decision because they did not exist at the time those decisions were promulgated.  See 38 C.F.R. § 3.156(c) (2013).  However, they contain information that was not before the adjudicators of those decisions.  They are also relevant to the question of whether or not the Veteran's right hip osteoarthritis or arthritis of other disabilities were incurred in or aggravated during a period of active service.  The Board concludes that these records are new and material in regards to both issues, and that both issues are reopened.  

The Board will consider the Veteran's claims for service connection for right hip osteoarthritis and multiple joint arthritis other than the right hip on a de novo basis in the remand section at the end of this decision.  


	(CONTINUED ON NEXT PAGE)
ORDER

The appeal as to whether new and material evidence has been submitted to reopen a claim for service connection for cardiovascular disorder, claimed as right bundle branch block and heart disease, is dismissed. 

New and material evidence has been submitted to reopen a claim for service connection for osteoarthritis of the right hip, to include as secondary to service connected Lyme disease; to this extent the appeal is allowed. 

New and material evidence has been submitted to reopen a claim for service connection for arthritis of multiple joints other than the right hip, to include as secondary to service connected Lyme disease; to this extent the appeal is allowed. 


REMAND

The Veteran contends that the noncompensable evaluation currently assigned to his service connected Lyme disease fails to account for many symptoms he believes are the result of this disease, including joint pain.  

The Veteran also contends that he has developed right hip osteoarthritis as well multiple joint arthritis that includes left hip arthritis and arthritis of other joints due to either his service connected Lyme disease, due to one of his three periods of active service, or while performing active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Finally, the Veteran argues that the right hip osteoarthritis for which service connection was previous denied was aggravated by activities performed during a final period of active service dated after the denial.  He testified as to being asked to teach repelling, but was soon found unfit to do so.  

The record includes a copy of a February 1998 Board remand, which included remands of the issues of entitlement to service connection for Lyme disease and entitlement to service connection for a psychiatric disorder.  The first page of this remand shows that the letter "G" was handwritten next to the Lyme disease issue and psychiatric disorder issue, perhaps signifying that service connection was eventually granted.  

Subsequent development includes a November 2002 VCAA letter to the Veteran that noted he continued to have an appeal pending for his claims for service connection for Lyme disease and a psychiatric disorder.  Then, the January 2003 rating decision that denied entitlement to service connection for multiple joint arthritis to include as secondary to Lyme disease shows that the Veteran's service connected disabilities included "Lyme disease, with symptoms of stiffness and numbness, chest pain, palpitations, neurocognitive deficits, mental confusion, headaches, mood swings, depression, and sleeping difficulties."  It also shows that service connection was effective from April 12, 1994 with a 30 percent rating, and that a zero percent rating had been in effect from March 1, 1995.  This rating decision does not otherwise address the claim for service connection for Lyme disease.  

The claims folder does not contain a rating decision granting service connection for Lyme disease or a psychiatric disorder.  Although service connection for Lyme disease was apparently granted, there is no explanation as to whether or not service connection for a psychiatric disorder was included as part of that grant.  There is also no explanation as to how the initial 30 percent rating was assigned or why it was reduced.  Also, more recent rating decisions characterize the Veteran's service connected Lyme disease as "Lyme disease, with symptoms of chest pain with left upper extremity numbness".  In view of the above, the Board can only assume that the procedural record is incomplete.  The Board finds that a copy of the rating decision that initially granted service connection for Lyme disease must be obtained and placed in the record in order to understand what the original grant included and to determine if the appeal for service connection for a psychiatric disorder was resolved.  

The Board also finds that additional VA examinations are necessary.  The Veteran was last afforded a VA examination of his Lyme disease in January 2010.  This examination was conducted by a nurse instead of a medical doctor.  Essentially, this examination found that the Veteran had joint stiffness, and added that there was no evidence to support a correlation between chest pain, palpitations, neurocognitive deficits, mental confusion, headaches, mood swings, depression, or sleep difficulties and Lyme disease.  Given the passage of time, the complexity of determining which symptoms are attributable to Lyme disease, and the fact that the Veteran's disability is currently evaluated under 38 C.F.R. § 4.124a, Code 8045 for the residuals of traumatic brain injury and Code 8210 for paralysis of the tenth cranial nerve, the Board finds that an additional examination by a specialist in infectious diseases that includes all information necessary to evaluate the Veteran under the rating criteria must be conducted.  

At this juncture, the Board also notes that if the record indicates that a psychiatric disorder was included in the original grant of service connection for Lyme disease, this grant remains valid unless the proper procedures have been followed to severe service connection.  Therefore, if the record establishes that service connection for a psychiatric disorder was included in the grant of service connection for Lyme disease and that service connection remains in effect, a psychiatric or psychological evaluation may also be necessary. 

The Veteran has a separate claim for service connection for multiple joint arthritis other than the right hip to include as secondary to Lyme disease.  The January 2010 VA examination apparently attributes these symptoms to the Lyme disease.  The Veteran was also afforded a VA examination of his joints in June 2010.  This examination included a diagnosis of arthritis of both hips, but does not appear to have a diagnosis of any other joint disability other than to note general stiffness.  The examiner was unable to ascertain the etiology of the Veteran's hip disabilities without resort to speculation, but appeared to consider only the possible relationship to Lyme disease.  He did not provide reasons and bases for this opinion.  There is no indication that the examiner attempted to address whether or not the Veteran's disabilities might have been aggravated by Lyme disease, if they might be related directly to trauma or other incident during a period of service, or if they may have been aggravated during service.  The Board finds that an examination that attempts to address these factors should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all treatment sources for his service connected Lyme disease and his other claimed disabilities from 2010 to the present.  After receiving any necessary permission from the Veteran, obtain these records and associate them with the claims folder.  

2.  Obtain a copy of the rating decision or other decision that granted the Veteran's claim for service connection for Lyme disease and place it in the claims folder.  Records that reflect the outcome, if any, of the Veteran's claim for service connection for a psychiatric disorder should also be obtained and associated with the record.  

3.  Take the steps necessary to identify any periods of active duty for training (ACDUTRA) for the Veteran's National Guard service.  These periods should be listed and placed in the record.  

4.  Schedule the Veteran for a VA infectious diseases examination with a doctor who specializes in this field, if available, or another medical doctor qualified to evaluate Lyme disease if a specialist in infectious diseases is not available.  The claims folder must be provided to the examiner for use in the study of this case, and the report must note that it has been reviewed.  All indicated tests and studies should be conducted.  The examination report should list all current symptoms that are attributable to Lyme disease, and include sufficient information regarding each symptom to allow evaluation under the appropriate rating criteria.  If it is determined that a psychiatric disorder was included in the original grant of service connection for Lyme disease, the examination should include either a psychiatric or psychological evaluation.  

5.  Schedule the Veteran for a VA orthopedic examination.  The claims folder must be provided to the examiner for use in the study of this case, and the report must note that it has been reviewed.  The examination should include an interview with the Veteran in order to ascertain the history of his claimed disabilities of the right hip and other joints, and to determine whether or not he sustained trauma to the right hip or other joints during a period of active service, active duty for training, or inactive duty for training.  The examiner should identify all joints that are diagnosed with arthritis, as well as all joints that are considered to be painful or stiff.  At the completion of the examination, interview, and review of the record, the examiner should attempt to express the following opinions:

A) In regards to the Veteran's verified osteoarthritis of the right hip, is it as likely as not this disability is due to a congenital abnormality?  If the answer is affirmative, is this abnormality considered a disease (capable of getting better or worse) or a defect (a static condition)?  
	a) If considered a disease, it is as likely as not that the congenital disease was aggravated (increased in severity beyond natural progression) by either active service or service connected Lyme disease?  
	b) If considered a defect, does the Veteran have any superimposed disabilities of the right hip?  If so, is it as likely as not that any superimposed disability was due to an event or illness during active service, due to service connected Lyme disease, or aggravated by service connected Lyme disease.  
B) If the Veteran's osteoarthritis of the right hip is not the result of a congenital abnormality, is it as likely as not that it was incurred due to a period of active service, ACDUTRA, or injury incurred during inactive duty for training (INACDUTRA)?  If the answer is negative, is it as likely as not that the osteoarthritis of the right hip was aggravated by one of the Veteran's last two periods of active duty, to include his reports of repelling?  If aggravation is determined to have occurred, please attempt to describe the baseline level of severity prior to aggravation and the current level of severity.  
C) If the answers to A and B are negative, is it as likely as not that the Veteran's osteoarthritis of the right hip was incurred due to his service connected Lyme disease?  If the answer remains negative, is it as likely as not that the osteoarthritis of the right hip was aggravated by service connected Lyme disease?  If the examiner determines that osteoarthritis of the right hip was aggravated by Lyme disease, please attempt to describe the baseline level of severity prior to aggravation and the current level of severity.  
D) In regards to the previously identified left hip arthritis as well as any other joint that is determined to have a verified diagnosis of arthritis, the examiner should address the following opinions.  These opinions should be careful to clearly indicate which joints are and which are not included.  
      a) Is it as likely as not that left hip arthritis or arthritis of any other joint was incurred due to a period of active service, ACDUTRA, or INACDUTRA?  If the answer is negative, is it as likely as not that these disabilities were aggravated by one of the Veteran's last two periods of active duty, to include his reports of repelling?  If aggravation is determined to have occurred, please attempt to describe the baseline level of severity prior to aggravation and the current level of severity for each individual disability. 
      b) Is it as likely as not that left hip arthritis or arthritis of any other joint was incurred due to his service connected Lyme disease?  If the answer remains negative, is it as likely as not that left hip arthritis or arthritis of any other joint was aggravated by service connected Lyme disease?  If the examiner determines that one or more disabilities were aggravated by Lyme disease, please attempt to describe the baseline level of severity prior to aggravation and the current level of severity for each joint that is identified.
E) Finally, for any joint for which the Veteran experiences stiffness and pain not attributable to arthritis, does this represent a separate disability, or are these symptoms a component of Lyme disease?

If the examiner determines that they are unable to express any portion of the requested opinions without resort to speculation, the reasons and bases for this opinion should be provided.  Any outstanding evidence, specialty examination, or testing that might enable the opinions to be provided should be identified.  

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


